Mr. Justice Marrero,
with whom-Mr. Justice Pérez Pi-mentel concurs, dissenting.
I must indeed agree that the evidence did not show the existence of a state of concubinage between the minor’s mother and the defendant. Plaintiff herself so admits in her brief, page 8 of which reads as follows:
“Proof of Concubinage
“In the light of the above-copied evidence we have before us the only proof which tends to establish the concubinage. It is the testimony of some witnesses for the plaintiff to the effect that Telesforo Diaz Marrero and Maria Figueroa sustained the relations of husband and wife (testimony of Rosa Nieves Ro-sado, p. 17, Tr. of Ev.) ; and other testimony which tends to show that he stayed overnight with Maria Figueroa, in her room, twice or more during the week. ,
“We say that this is the only proof with the utmost professional sincerity. In saying so we are conscious that in Puerto Rico it has been repeatedly held that the concubinage to which our Civil Code refers is the act on the part of a woman of cohabiting with a man, as husband and wife, without being actually married. We are conscious, furthermore, that the state of concubinage can not be established by the mere relation of a man with a mistress. As to both particulars see Rodríguez v. Cruz, 68 P.R.R. 696; Bianchi v. Heirs of Bianchi, 67 P.R.R. 557; Montañez v. Rodríguez, 67 P.R.R. 198; López v. Rodríguez, 68 P.R.R. 700; Colón v. Succession of Tristani, 45 P.R.R. 219; Medina v. Heirs of Bird et al., 30 P.R.R. 151; Estela v. Heirs of Medraño; 51 P.R.R. 531; Vázquez v. De Jesús, 65 P.R.R. 846 and others.
“Notwithstanding our knowledge of the juridical concept of the term ‘concubinage,’ it seems fair to point out that it was the lower court that had the opportunity to determine, after hearing and seeing plaintiff’s witnesses, and to judge accurately, the scope of the testimony of said witnesses when they testified that Maria Figueroa and Telesforo Diaz sustained concubinage relations during six months, with the knowledge of the neighborhood. The findings of the court on this score must be upheld by this Court.”
*186As stated in Vázquez v. De Jesús, 65 P.R.R. 846, 848, citing the cases of Colón v. Heirs of Tristani, 44 P.R.R. 163 and 45 P.R.R. 219 and Gerena v. Suau, 36 P.R.R. 151, the term concubinage “essentially comprises the relationship between a man and a woman who cohabit together as spouse without being such.” In this case the evidence does not reveal that Maria Figueroa Fuentes and the defendant cohabited as spouses but merely that they sustained sexual relations. I admit, therefore, that the lower court committed error in declaring that the plaintiff minor was the natural daughter of the defendant on the basis of the concubinage of her parents.
I do not agree, however, that the evidence-.presented before the lower court- was sufficient to prove the possession by the minor of the status of defendant’s natural daughter nor that the mere proof of paternity in a casé like the present one warrants the affirmance of the judgment.
The lower court "found proved that the defendant sust-tained relations with Maria Figueroa Fuentes and that when the latter became pregnant he urged her to procure a miscarriage by means of criminal abortion,, for which he gave her $25. That finding is clearly supported by the evidence but since said relations were prior to the minor’s birth, they merely tend to prove the paternity but riot the possession of the status of natural daughter. They possibly constitute the first link in a series of facts leading to such a status.- This likewise applies to, the physical resemblance between the minor and the defendant to which the lower court referred in its- findings. - Such a resemblance has nothing to do with the possession of the status, although it is an- operative factor for determining the paternity.
The lower court likewise states in its findings of facts that the defendant sent $10 to Maria with., her brother while she was in the hospital and that defendant insisted “in complying with his fatherly duties on condition that plaintiff should give up her daughter to his wife; and finally that he *187was affectionate and lovable with the child when he saw her for the first time at his house.” As to these- last two particulars I must state that the findings are not strictly in harmony with the evidence introduced before said court. As to the $10, the minor’s mother herself testified that the defendant sent the money to the hospital with her brother “because I needed a girdle,” and Francisco Figueroa Fuentes, the minor’s uncle, stated that “she (referring to his sister, the girl’s mother) was in the hospital and he, defendant, sent her the money (the $10) for a girdle.”
As to the statement that defendant insisted “in complying with his fatherly duties on condition that plaintiff should give up her daughter to his wife,” it is sufficient to say that the transcript of the evidence' merely discloses that Maria Figueroa Fuentes, the minor’s mother, testified that after the child was born she sent word to the defendant to give her some money, at least for-the hlilk of the child, and that he asked in return “to send him the child in order that he and his wife could acknowledge her,” but she also testified that “after the child was born he did not send her a single penny for her support”; that Rosa Nieves Rosado once stopped the defendant, when the child was two months old, and told him that Maria wished to tell him “to send her at least seventy cents for the baby’s milk because she had undergone an operation and could not work and he replied that ivhy did she not give up the girl in order that he and his wife could acknowledge her” and she told him: “she can not give up the child to be-acknowledged by his wife”; that upon being cross-examined by the defendant whether “he had admitted at any time that the girl was his,” she answered “he merely asked me why did not Maria give him the girl in order that he and his wife could acknowledge her, but after that we never spoke of the matter”; that' Jacinta Santiago took the minor on three consecutive Sundays to defendant’s house, and that on the first two occasions he was not there but that thé third time they found him there and he *188then took the child, began to kiss her and held her in his arms for about two hours; that “his wife told me that if Maria gave them the child they would both recognize her as their own,” and that the second time that she visited defendant’s wife the latter gave the child some milk. This is all the evidence appearing from the record tending to show that the minor enjoyed the uninterrupted possession of the status of defendant’s natural daughter.
In the case at bar the evidence shows that defendant was married to another woman at the time he had relations with the minor’s mother. Since the child was born in 1948 the action of acknowledgment must be governed by Act No. 229 of May 12, 1942 (Sess. Laws, p. 1296), as amended by Act No. 243 of May 12, 1945, (Sess. Laws, p. 814). Section 1 of this Act provides: “All children born out of wedlock subsequent to the date this Act takes effect, shall be natural children, whether or not the parents could have married at the moment when such children were conceived.” Upon referring to said Section in Vargas v. Jusino, 71 P.R.R. 362, 366, we said: “Said Act only operates prospectively and the acknowledgment authorized under it, whether voluntary or involuntary, should conform to the provisions of § 125,” citing Elicier v. Heirs of Cautiño, 70 P.R.R. 407, and Correa v. Heirs of Pizá, 64 P.R.R. 938.
The § 125 mentioned in Elicier v. Heirs of Cautiño, supra, is none other than § 125 of the Civil Code, 1930 ed. It essentially provides:
“The father is obliged to recognize the natural child:
“1. . ......
“2. Where the child has uninterruptedly enjoyed the condition as of a natural child of the defendant father justified by acts of the same father or of his family.”
Construing that Section, in a long line of cases, this Court has held that proo/ of the possession of the status must be strong and convincing. Santiago v. Martínez, 72 P.R.R. 873, 880; Vázquez v. Boyrié, 52 P.R.R. 826, 829; Torres v. Heirs *189of Caballero, 39 P.R.R. 654, 659; Fontánez v. Heirs of Buxó, 36 P.R.R. 202, 207; Vega v. Heirs of Vega, 32 P.R.R. 548, 551; Medina v. Heirs of Bird et al., 30 P.R.R. 151, 154; Marrero v. Fordham et al., 27 P.R.R. 649, 653; Méndez v. Martínez, 21 P.R.R. 238, 252; Negueruela et al. v. Somohano, 16 P.R.R. 658, 659.
In Vargas v. Jusino, supra, this Court stated on page 367 that “The possession of status referred to in the Civil Code, is the public reputation which a child bears with reference to its natural father, where this reputation is formed by direct acts of the father himself or of his family demonstrative of the true acknowledgment, perfectly voluntary, free and spontaneous,” citing Fontánez v. Heirs of Buxó, supra; Vega v. Heirs of Vega, supra, and Montalvo v. Montalvo et al., 25 P.R.R. 800. It further stated on page 368 that “mere proof of paternity, even coupled with kind and affectionate acts, presents or admissions of paternity, will not suffice to give a right of action of acknowledgment.”
In Torres v. Heirs of Caballero, supra, this Court stated on page 659: “At any rate, it must be remembered always that evidence of the acts of acknowledgment must be strong and convincing . . . and that it must not be of isolated acts, but of such a nature as to show the continuous possession of the status of natural child from the alleged father or his family . . .” On the other hand, in the Desmornes v. Unknown Heirs of Adolfo Desmornes, 13 P.R.R. 18, 27, it was said: “The possession of the status of a natural child requires only the continuation of acts which present a person in the uninterrupted relation of a natural child, to another person, . . .” Also in Colón v. Heirs of Tristani, 44 P.R.R. 163, 174, it was held that: “the word ‘continuo’ (uninterrupted) should be taken to mean a series of acts, a set of facts carried out by the person from whom the acknowledgment is claimed, sufficient, if considered as a whole, to constitute the uninterrupted condition of a natural child.”
*190A brief examination of the evidence introduced in the lower court conclusively shows that it was not as strong and convincing as our case law has required for a great number of years. And it does not show that the alleged acts of acknowledgment were uninterrupted. There was mere proof of paternity and of rather isolated acts of acknowledgment. These isolated and sporadic acts are insufficient. We shall see:
In addition to the intimate relations between the minor’s father and its mother, to the fact that the defendant suggested to the latter to procure a miscarriage and in addition to the physical resemblance existing between the girl and the defendant, all of which, as we have said, has nothing to do with the possession of the status, what other evidence does the record contain showing the alleged uninterrupted possession of the status of natural child? Solely and exclusively the facts which, evidently characterized by their redundance, I pass on to copy briefly: (1) the remittance of $10 to the minor’s mother for a girdle immediately after childbirth; (2) the statement of the mother to the effect that she asked the defendant for money to buy milk for the child and that he “sent word to send him the child in order that he and his wife could acknowledge her”; (3) defendant’s answer to Rosa Nieves Rosado when the latter told him, that Maria wanted 70</; for the child’s milk, to the effect that “why did she not give up the girl in order that he and her wife could acknowledge her.” (This is nothing more than a repetition of what the minor’s mother testified on hearsay, which we already copied under number (2) of this same paragraph) ; and (4) the three visits made by Jacinta Santiago to defendant’s house, during the first two of which the latter was absent and in the last one when defendant, according to the lower court, was affectionate and lovable to the minor.
Those interrupted and isolated acts in nowise comply with the statutory requirements nor with the well-settled and uninterrupted rule established by this Court ever since 1907. *191For this reason I believe that, based on the possession of the status of natural child, the complaint should not have prospered either.
Mr. Justice Sifre,
with whom Mr. Justice Pérez Pimen-tel concurs, dissenting.
I dissent from Mr. Justice Ortiz’s opinion, for irrespective of the doctrine requiring that evidence of uninterrupted possession of the status of natural child must “be strong and convincing,” the evidence in this case does not warrant the affirmance of the judgment appealed from.
The complaint herein requests that Migdalia be adjudged to be a natural daughter of the defendant, because (1) she was born of parents who “lived together as husband and wife”; (2) the defendant “has always treated the minor, publicly and privately, as his own daughter, having furnished plaintiff prior to giving birth to said minor, with support for her care and attention and for childbirth,” and (3) Mig-dalia Figueroa “is and has always been in the uninterrupted possession of the status of natural daughter of the defendant . . .”
The Justice referred to states, that the trial court erred “in concluding that the evidence showed that Maria Figueroa Fuentes and Telesforo Diaz lived in concubinage,” but calling on the doctrine that “the appeal is taken from a judgment and not from the reasoning of the opinion,” he upholds the judgment rendered, because he believes that “in view of the special circumstances of this case the uninterrupted possession of status was proved.”
His analysis of the evidence is twofold. First, he refers to the evidence on the existence of concubinage, and concludes that it is insufficient. Then to the evidence which, in his judgment, shows “the uninterrupted possession of the status,” stating:
*192We shall now examine the evidence presented in this case. According to the evidence introduced by the plaintiff and believed by the lower court, in connection with the possession of the status, when the mother wás in the hospital, the defendant sent her $10. On another occasion, the defendant asked the mother, through a third person, to send him the child in order to acknowledge her together with his wife. Plaintiff sent the girl three times to defendant’s house and on one of those occasions the defendant took the child in his arms and held her for about two hours. Defendant’s wife also asked that the child be given to her and her husband in order to acknowledge her.”
I entirely agree with Mr. Justice Ortiz’s opinion that “the child born out of wedlock subsequent to the enactment of Acts Nos. 229 of 1942 and 243 of 1945, must show, in a filiation suit, that it is covered by the provisions and requirements of § 125 of the Civil Code,” in this case those of paragraph 2 of said Section, but I fail to find the ground for his holding that Migdalia had been in the uninterrupted possession of the status of natural daughter of defendant.
He states that “Taken in an isolated fashion, it could be argued that said evidence, under the prevalent rule in this jurisdiction, which we now discard, was neither strong nor convincing,” but that “Taking the problem as one of preponderance of the evidence which the court might believe, not in an openly erroneous manner, and as one of inquiry and showing of the truth, this evidence should be considered in the light of the whole set of circumstances of this case.”
Pursuant to the provisions of paragraph 2 of the aforesaid § 125 of the Civil Code, the father is bound to acknowledge a child where the “child has uninterruptedly enjoyed the condition as of a natural child of the defendant father justified by acts of the same father or of his family.” (Italics ours.) Without being induced by the doctrine of the “strong and convincing evidence” rule as to which, not being it necessary, I am not expressing my view point, and applying to “the whole set of circumstances of this case,” the doc*193trine of the preponderance of the evidence, as it is being done by Justice Ortiz and even giving the most liberal interpretation to the adjective continuo (uninterrupted), it is obvious that it is a clear mistake to conclude that the evidence presented shows the uninterrupted possession of the status in accordance with the acts defined by the statute. I do not think that an evidence which, according to sáid magistrate, “in connection with the possession of the status” shows, (a) that while the mother was in the hospital the defendant sent her $10; (6) that on another occasion he requested the child’s mother, through a third person, to send him the child in order for him and his wife to acknowledge her; (c) that on three occasions plaintiff sent Migdalia to defendant’s house, and on one of them defendant held her in his arms for about two hours, and (d) that defendant’s wife also requested that the child be given to her and her husband to be acknowledged, warrants the aforesaid conclusion.1 As a matter of law, the conclusion is incorrect since it is the result of a misinterpretation of the juridical concept of the uninterrupted possession of the status of a natural child, as well as of the acts required to establish it.
The uninterrupted possession of status must be established by acts which show the intention of the father or of *194his family, if it be the ease of treating the person seeking acknowledgment as a natural child, that is, acts which reveal the intention of considering and treating him as such. The period of time during which said acts ought to be manifested is not of vital importance provided it is long enough to allow for other manifestation. What is really fundamentally important, is that the acts indicate perseverance in demonstrating the intention to consider as his own the child who claims to be such. Mr. Justice Ortiz states that: “The period of time for performing acts which led to the possession of status was rather short,” and that “we must consider that if the acts of the defendant and his family were rather sparse, it was possibly due to the date when the complaint was filed.” (Italics ours.) The girl was born on December 19, 1948 and the action was filed nine months later. If the putative father had the intention of acknowledging Migda-lia as a natural daughter, he could have during said period of time manifested his intention by acts indicative of his wish. He fail to do so.
It is my opinion that what prevents the acknowledgment in the case at bar, is not the element of time, but the absence of those acts required to arrive at the conclusion of law that the legal requirement of the possession of status is present. As we have seen, the very author of the opinion considers them “rather sparse,” and states that “it was possibly due to the date when the complaint was filed.” He speculates about a fundamental element of the cause of action which may not and should not be subject to conjectures.
Mr. Justice Ortiz believes that there are certain circumstances in this suit, which justify his conclusion. He states that, “The essential rule in this kind of cases is to avoid fictitious claims as to the status of a child as a member of the family” but that “if the father himself has the opportunity to appear, testify and present evidence, the probabilities of false allegations of filiation are foreclosed.” We are not in complete disagreement. Undoubtedly, the presump*195tive father is generally in a better position to defend himself than his heirs. However, .acts which are by themselves, by their own nature, insufficient to prove a cause of action, do not fail to be so because the presumptive father is alive and defends himself. If the “rule in this kind of cases is to avoid fictitious -claims, . . .” such purpose can not be achieved merely because the father may object to the claim. In order to attain it the plaintiff must be required to show that he is entitled to the acknowledgment, pursuant to the legal provision under which he makes his claim, which provision contains the requirements that the legislator has deemed prudent to exact for the protection of all the interested parties in an ever complex problem of great social preponderance.
My distinguished colleague states that, “Another element that singles out this case is the fact that the child in question was known previously as adulterine,” adding that, “In such cases, a married father, in a certain social atmosphere is not inclined to make any ostentation of his relationship to that kind of children.” We may presume it. He further states that “That reluctance constitutes a relevant factor as to the uninterrupted possession of status, . . .” We disagree. That factor is not and may not be “relevant” as to the uninterrupted possession of status. The judge however, may consider it in weighing the evidence and by “estimating in each case the nature, transcendency and scope of the acts of acknowledgment attributed to the natural father or to his family,” and not only in the case of an adulterine child, but also in the filiation of those who do not fall into that category because at the time of their conception the parents could have married, since in those cases also, although perhaps less frequently, the parents might not be inclined to make any ostentation of their relationship to that kind of children. Judgment of the Supreme Court of Spain of June 26, 1903. The factor to which we refer, is one which, because of our human condition and the social reality, should not be overlooked upon considering the circumstances of each case which *196are “determinative of the scope and transcendency of the significant acts demonstrative of the uninterrupted possession of the status of natural child,” but in no way whatsoever shall it be given the force and effect of exonerating the adulterine child from the obligation of proving acts which when impartially and judicially weighed, show the uninterrupted possession of status. From the instance that plaintiff requests the acknowledgment under paragraph 2 of § 125 of the Civil Code, she should not be allowed on the one hand to invoke it and on the other to discard it, by failing to prove her status as required by the legal provision on which she bases her cause of action. In my opinion, this is the situation in the case at bar. Once we eliminate the theory of concubinage, which in my opinion was correctly done by my colleague and hence, the presumption of fatherhood flowing from that relation, there only remains the fact that the mother and the presumptive father of Migdalia had sexual intercourse, which does not establish the presumption of fatherhood, as well as certain other acts, few and isolated, which are totally insufficient to justify his conclusion as to the uninterrupted possession of status.
The opinion cites statements made by the learned retired Chief Justice Del Toro, in Ortiz v. Dragoni, 59 P.R.R. 14, reaffirming that “There should be no fatherless children.” Who would want to hold the opposite? The answer is clear. However, we are expressing a criterion based on a specific legislation that was in force when Migdalia was born (the Act to which this opinion strictly refers), and we should not commit the error of letting our personal feelings interfere with the standards of law, which in the instant case are clear.
Only under the theory that Acts No. 229 of 1942 and No. 243 of 1945 amended paragraph 4 of § 125 of the Civil Code authorizing acknowledgment when by any means of proof fatherhood is shown, might we concur in the conclusion reached by Mr. Justice Ortiz, but we can not accept that *197theory.2 If the legislator had intended to authorize the evidence of paternity by any proof or by any means, he would have so stated as he did in the Civil Code of 1902. Even if w'e liberally construe Acts Nos. 229 and 243, we can not adopt the theory, without violating well-settled juridical principles, that the aforesaid paragraph was implicitly amended, by eliminating the word “authentic,” or giving to this word a meaning that it does not have at law.
The main purpose of said law was “to eliminate the differences between children born out of wedlock, derived from the different condition of their parents and to include them all under the sole category of natural children for all legal effects,3 but never to change the standards established in the Civil Code for obtaining acknowledgment. This is the same view taken by Dr. Luis Muñoz Morales in his Anotaciones al Código Civil de Puerto Rico, Vol. 1, p. 407. He states that, as a result of Act No. 229, “all the provisions of the Civil Code in force which are applicable to the other natural children shall be likewise applicable to children formerly characterized as adulterine or incestuous.” Silence of the lawmaker regarding said provisions may net give rise to any other inference except that he meant to accept as he actually did accept, that they would apply to all the children born out of wedlock under said laws which were, undoubtedly, inspired in the highest sense of justice.

 Maria Figueroa Fuentes testified that aiter becoming pregnant, defendant visited her three times but never after Migdalia was born. Of the three occasions on which it is said that Migdalia was sent to defendant’s house, only on one occasion, according to plaintiff’s evidence, defendant was at his home.
Francisco Figueroa Fuentes, Maria’s brother, testified that Telesforo Diaz never told him that Migdalia was his daughter.
Rosa Nieves Rosado, witness for the plaintiff, was asked the following question: “Did he on any occasion admitted that the girl was his?” She answered: “Well . . . He only told me that Maria should give him the child because he and his wife wanted to acknowledge her, but then we never spoke about that again.”
As to acts performed by defendant’s family the only thing which we have found in defendant’s evidence is that Telesforo Diaz’s wife stated in an occasion that “if Maria would give the girl to them they would then acknowledge her as their daughter,” and on three occasions she sent for Migdalia and was nice to her, feeding her milk in one of the occasions.


 Paragraph 4 of § 125 of the Civil Code, 1930 ed., reads:
“When the child may present any authentic evidence of his paternity.”


 Anotaciones al Código Civil, by Dr. Luis Muñoz Morales, Vol. 1, p. 401.